Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT

 

to

 

LOAN AGREEMENT

 

between

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

TALMER BANCORP, INC.

 

Dated as of December 19, 2014

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO
LOAN AGREEMENT

 

This FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”) is dated as of
December 19, 2014, and is made by and between TALMER BANCORP, INC., a Michigan
corporation (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”).

 

R E C I T A L S

 

A.                                    Borrower is a bank holding company that
owns 100% of the issued and outstanding capital stock of TALMER BANK AND TRUST,
a Michigan chartered state bank, and TALMER WEST BANK, a Michigan chartered
state bank.  Talmer Bank maintains its principal banking offices in Troy,
Michigan and Talmer West maintains its principal banking offices in Ann Arbor,
Michigan.

 

B.                                    Borrower and Lender are party to a Loan
Agreement dated as of December 20, 2013 (the “Original Agreement”).

 

C.                                    The parties hereto desire to amend and
modify the Original Agreement in accordance with the terms and subject to the
conditions set forth in this First Amendment.

 

D.                                    Capitalized terms not otherwise defined in
this First Amendment shall have the meanings respectively ascribed to them in
the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:

 

A G R E E M E N T

 

SECTION 1.                            AMENDMENTS TO THE ORIGINAL AGREEMENT.

 

1.1                               Recitals (Recital A).  The first two sentences
of Recital A of the Original Agreement are hereby amended and restated in their
entirety to read as follows:

 

“A.                              Borrower is a bank holding company that owns
100% of the issued and outstanding capital stock of TALMER BANK AND TRUST
(“Talmer Bank”), a Michigan chartered state bank that is not a member of the
Federal Reserve, and TALMER WEST BANK, a Michigan chartered state bank that is
not a member of the Federal Reserve (“Talmer West” and together with Talmer
Bank, the “Subsidiary Banks”).  Talmer Bank maintains its principal banking
offices in Troy, Michigan and Talmer West maintains its principal banking
offices in Ann Arbor, Michigan.”

 

1.2                               Definitions (Section 1.1).  The defined term
“First Place” in to Section 1.1 of the Original Agreement is hereby deleted.

 

1.3                               Definitions (Section 1.1).  The defined term
“Maturity Date” in to Section 1.1 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

““Maturity Date” means December 18, 2015.”

 

1.4                               Definitions (Section 1.1).  The defined term
“Subsidiary Banks” in to Section 1.1 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

 

““Subsidiary Banks” has the meaning ascribed to such term in the recitals
hereto.”

 

1.5                               Definitions (Section 1.1).  The defined term
“Talmer West” is hereby inserted in to Section 1.1 of the Original Agreement
following the term “Talmer Bank” and the definition of “Talmer West” shall read
in its entirety as follows:

 

““Talmer West” means Talmer West Bank, a Michigan chartered state bank that is
not a member of the Federal Reserve and shall include any successor to Talmer
West other than Talmer Bank.”

 

1.6                               Risk-Based and Leverage Capital Ratios
(Section 7.2).  The first sentence of Section 7.2 of the Original Agreement
shall be amended in its entirety to read as follows:

 

“Borrower (on a consolidated basis) shall maintain a “Total Risk Based Capital
Ratio” (Total Capital divided by Total Risk Based Assets) equal to or in excess
of thirteen percent (13%) and shall cause Talmer Bank and Talmer West to
maintain a total Risk-Based Capital Ratio of fourteen percent (14%) and twelve
percent (12%), respectively, as measured as of the last day of each fiscal
quarter of Borrower and each such Subsidiary.”

 

1.7                               Exhibit D.  Exhibit D to the Original
Agreement shall be amended to replace Annex A to such Exhibit with the form of
Annex A that is attached as Exhibit A to this First Amendment.

 

SECTION 2.                            REPRESENTATIONS AND WARRANTIES.  Borrower
hereby represents and warrants to Lender as of the date hereof as follows:

 

(i)                                     No Event of Default or Unmatured Event
of Default has occurred and is continuing, and no Event of Default or Unmatured
Event of Default would result from the amendments contemplated hereby.

 

(ii)                                  The execution, delivery and performance by
Borrower of this First Amendment have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by any Person (including
any Governmental Agency) in order to be effective and enforceable.

 

(iii)                               This First Amendment and the other
Transaction Documents (as amended by this First Amendment) constitute the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms.

 

(iv)                              All representations and warranties of Borrower
in the Original Agreement are true and correct.

 

2

--------------------------------------------------------------------------------


 

(v)                                 Borrower’s obligations under the Original
Agreement and under the other Transaction Documents are not subject to any
defense, counterclaim, set-off, right to recoupment, abatement or other claim.

 

SECTION 3.                            ADDITIONAL TERMS.

 

3.1                               Acknowledgement of Indebtedness under
Agreement.  Borrower acknowledges and confirms that, as of the date hereof,
Borrower is indebted to Lender, without defense, setoff, or counterclaim, in the
aggregate principal amount of Zero Dollars under the Original Agreement.

 

3.2                               The Agreement.  On and after the Effective
Date: (i) each reference in the Original Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Original Agreement as amended hereby, (b) each reference to the
Original Agreement in all Transaction Documents shall mean and be a reference to
the Original Agreement, as amended hereby, and (c) this First Amendment shall be
deemed a “Transaction Document” for the purposes of the Original Agreement.

 

3.3                               First Amendment and Original Agreement to be
Read Together.  This First Amendment supplements and is hereby made a part of
the Original Agreement, and the Original Agreement and this First Amendment
shall from and after the Effective Date be read together and shall constitute
one agreement. Except as otherwise set forth herein, the Original Agreement
shall remain in full force and effect.

 

3.4                               Acknowledgements.  Borrower acknowledges that
(i) it has been advised by counsel of its choice of law with respect to this
First Amendment, the Original Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, (ii) any waiver of Borrower set
forth herein has been knowingly and voluntarily made, and (iii) the obligations
of Lender hereunder shall be strictly construed and shall be expressly subject
to Borrower’s compliance in all respects with the terms and conditions of the
Original Agreement.

 

3.5                               No Waiver.  The execution, delivery and
effectiveness of this First Amendment shall not operate as a waiver of any Event
of Default (including without limitation any Event of Default existing on the
date hereof), nor operate as a waiver of any right, power or remedy of Lender
(including without limitation any rights, powers or remedies of Lender with
respect to any Event of Default existing on the date hereof), nor constitute a
waiver of, or consent to any departure from, any provision of the Original
Agreement, or any of the other Transaction Documents.

 

3.6                               No Novation.  The terms and conditions of the
Original Agreement are amended as set forth in this First Amendment.  It is
expressly understood and acknowledged that nothing in this First Amendment shall
be deemed to cause or otherwise give rise to a novation of the indebtedness
contemplated in the agreement.  All “Borrower’s Liabilities” under the Original
Agreement shall in all respects be continuing and this First Amendment shall not
be deemed to evidence or result in a novation or repayment and re-borrowing of
such “Borrower’s Liabilities.”

 

3

--------------------------------------------------------------------------------


 

SECTION 4.                            CONDITIONS PRECEDENT.  The amendments set
forth in SECTION 1 above shall become effective as of the date (the “Effective
Date”) on which each of the following conditions shall have been satisfied:
(i) Lender shall have received a fully executed First Amendment; (ii) Lender
shall have received payment from Borrower, in immediately available funds, of an
amount equal to $175,000, which amount shall represent a facility fee, shall be
fully earned when paid and shall not be refunded for any reason; (iii) Lender
shall have received payment from Borrower, in immediately available funds, of an
amount sufficient to reimburse Lender for all reasonable out-of-pocket costs,
fees and expenses incurred by Lender, or for which Lender has become obligated,
in connection with the negotiation, preparation and consummation of the Original
Agreement and First Amendment, including but not limited to, reasonable
attorneys’ fees and expenses; and (iv) a copy, certified by the Secretary or
Assistant Secretary of Borrower, of its Board of Directors’ resolutions
authorizing the execution, delivery, and performance, respectively, of this
First Amendment and any other documents to be executed, delivered, or performed
in connection with this First Amendment.

 

SECTION 5.                            RELEASE.  Borrower, for itself and its
successors and assigns, does hereby fully, finally and unconditionally release
and forever discharge, and agrees to hold harmless, Lender and each of its
equity holders and affiliates, and their respective agents, advisors, managers,
parents, subsidiaries, attorneys, representatives, employees, officers and
directors, and the successors, assigns, heirs and representatives of each of the
foregoing, from any and all debts, claims, counterclaims, setoffs, obligations,
damages, costs, attorneys’ fees and expenses, suits, demands, liabilities,
actions, proceedings and causes of action, in each case whether known or
unknown, contingent or fixed, direct or indirect and of whatever kind, nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, that Borrower has heretofore had or now or hereafter can, shall or
may have by reason of any act, omission or thing whatsoever done or omitted to
be done on or prior to the Effective Date arising out of, connected with or
related in any way to this First Amendment, the Original Agreement, the other
Transaction Documents, the transactions described therein, the Loan, Lender’s
administration thereof, or the financing or banking relationships of Borrower
with Lender.

 

SECTION 6.                            Miscellaneous.  This First Amendment may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this First Amendment by signing any such counterpart.  This First
Amendment shall be governed by, and construed in accordance with, the internal
laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 

 

 

TALMER BANCORP, INC.

 

 

 

 

 

By:

/s/ Dennis Klaeser

 

 

Name:

Dennis Klaeser

 

 

Title:

Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Peter G. Caligiuri

 

 

Name:

Peter G. Caligiuri

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ANNEX A

 

TO

 

QUARTERLY COMPLIANCE CERTIFICATE



A.

Risk-Based and Leveraged Capital Adequacy Guidelines.  (Sections 7.1 and 7.2)

(as of the fiscal quarter ending          , 201  )

 

 

1.

Borrower

 

(FRB Capital Guidelines)

          In Compliance

          Not In Compliance

 

 

2.

Subsidiary Banks -

 

(Talmer Bank - FDIC Capital Guidelines)

          In Compliance

          Not In Compliance

 

(Talmer West - FDIC Capital Guidelines)

          In Compliance

          Not In Compliance

 

 

 

[minimum capital category required: “well capitalized”]

[minimum required total risk-based capital ratio: Borrower / 13%]

[minimum required total risk-based capital ratio: Talmer Bank / 14%]

[minimum required total risk-based capital ratio: Talmer West / 12%]

[minimum required leverage capital ratio:

Borrower, Talmer Bank and Talmer West / 9% or greater as required by FRB or
FDIC]

 

 

B.

Maximum Nonperforming Assets.  (Section 7.3)

(as of the fiscal quarter ending          , 201  )

 

 

1.

Total Nonperforming Assets

$

 

 

 

2.

Tangible Primary Capital

$

 

 

 

3.

NPAs divided by Primary Capital [B.1 divided by B.2]

%

 

 

 

[maximum permitted - 23%]

 

 

C.

Minimum Reserves to Nonperforming Loans.  (Section 7.4)

 

(as of the fiscal quarter ending          , 201  )

 

 

1.

Allowance for Loan and Leases Losses

$

 

 

 

2.

Nonperforming Loans

$

 

 

 

3.

ALLL divided by NPLs [C.1 divided by C.2]

%

 

 

 

[minimum required ALLL: 55% of NPLs]

 

A-1

--------------------------------------------------------------------------------


 

D.

Minimum Liquidity.  (Section 7.5)

 

 

Liquid Assets

$

 

 

 

[minimum required Liquid Assets - $7,500,000]

 

 

E.

Minimum Fixed Charge Coverage Ratio. (Section 7.6)

(as of the fiscal quarter ending          , 201  )

 

 

1.

Net Income of Borrower

(on a consolidated basis)

$

 

 

 

2.

Amount of Goodwill Amortized by Borrower

$

 

 

 

3.

Cash distributions or declarations by Borrower

$

 

 

 

4.

Interest Expense (contractually due)

$

 

 

 

5.

[E.1. plus E.2. plus E.4. minus E.3.]

$

 

 

 

6.

Interest Expense (contractually due)

$

 

 

 

7.

Required Principal Payments

$

 

 

 

8.

Imputed Principal Amount on Loan

$7,000,000

 

 

 

9.

[E.6. plus E.7. plus E.8.]

$

 

 

 

10.

Fixed Charge Coverage Ratio [E.5. divided by E.9.]

           to 1.00

 

 

 

 

[minimum required fixed charge coverage ratio (rolling four quarter basis -
1.75x to 1.00]

 

A-2

--------------------------------------------------------------------------------